                                         Danielle M. Ryman
                                         DRyman@perkinscoie.com
                                         PERKINS COIE LLP
                                         1029 West Third Avenue, Suite 300
                                         Anchorage, AK 99501-1981
                                         Telephone: 907.279.8561
                                         Facsimile: 907.276.3108
                                         Attorneys for Defendants
                                         UNIVERSITY OF ALASKA BOARD OF
                                         REGENTS AND UNIVERSITY OF
                                         ALASKA SYSTEM
                                                             IN THE UNITED STATES DISTRICT COURT
                                                                   FOR THE DISTRICT OF ALASKA

                                         THERESA DUTCHUK, ANNALISA
                                         HEPPNER, LIZ ORTIZ, JOANNA WELLS,
                                         NORMA JOHNSON, AND JANE DOE VI,
                                                               Plaintiffs,
                                                  v.
                                         DAVID YESNER, UNIVERSITY OF                       Case No. 3:19-cv-00136-HRH
                                         ALASKA BOARD OF REGENTS AND
                                         UNIVERSITY OF ALASKA SYSTEM,
                                                               Defendants.

                                        DEFENDANTS’ REPLY TO PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO
                                         DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS AND
                                          UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO DISMISS

                                                 Defendants University of Alaska Board of Regents and University of Alaska
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        System (collectively, “the University”), by and through their attorneys, Perkins Coie
     Anchorage, AK 99501-1981




                                        LLP, hereby reply to Plaintiffs’ Sur-Reply in Opposition to Defendants’ University of
         PERKINS COIE LLP




                                         DEFENDANTS’ REPLY TO PLAINTIFFS’ SUR-REPLY
                                         Dutchuk, et al. v. Yesner, et al.                                            -1-
                                         Case No. 3:19-cv-00136-HRH
                                         147232096.1
                                          Case 3:19-cv-00136-HRH Document 66 Filed 03/06/20 Page 1 of 9
                                        Alaska Board of Regents and University of Alaska System Partial Motion to Dismiss.

                                        The Motion-Plaintiffs’ sur-reply does not raise any new arguments that should compel

                                        this court. Rather, the arguments they advance and the cases they rely upon further show

                                        their claims to be time-barred and support the University’s motion.

                                        I.       ARGUMENT

                                                 A.    AS 09.10.065 does not apply to Jane Doe VI’s Title IX claims.

                                                 Jane Doe VI incorrectly argues that Reasner v. State, 394 P.3d 610 (Alaska 1991)

                                        does not apply because her claims lie under Title IX. That is precisely why Reasner

                                        applies and it demonstrates that the extended limitations period provided in the statute is

                                        inapplicable here.

                                                 AS 09.10.065 allows a person to bring a suit “at any time for conduct that would

                                        have, at the time the conduct occurred, violated provisions of any of” five listed felony

                                        offenses, including felony sexual assault. See Reasner at 616. [emphasis added]. The

                                        question the Reasner court resolved is whether suit asserting application of AS.09.10.065

                                        was “for conduct” that amounted to felony sexual abuse of a minor. There, the plaintiff,

                                        a minor sexually assaulted by an adopted family member under a placement by the Office
907.279.8561 / Facsimile 907.276.3108




                                        of Children’s Services (OCS), sued OCS for negligence in failing to protect her. In
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        holding that the claim against OCS was not subject to the extended limitations period
         PERKINS COIE LLP




                                         DEFENDANTS’ REPLY TO PLAINTIFFS’ SUR-REPLY
                                         Dutchuk, et al. v. Yesner, et al.                                                  -2-
                                         Case No. 3:19-cv-00136-HRH
                                         147232096.1
                                             Case 3:19-cv-00136-HRH Document 66 Filed 03/06/20 Page 2 of 9
                                        provided in AS 09.10.065, the court found that the plaintiff’s negligence claim against

                                        OCS was not “for conduct” that would constitute a felony sexual assault. Rather, her

                                        claim was “for” the negligent conduct of OCS. This analysis applies to the case at hand.

                                                 Jane Doe VI’s Title IX claims are for the University’s deliberate indifference to:

                                        (1) her alleged reports of sexual harassment and assault; (2) hostile environment; and

                                        (3) retaliation by Yesner. None of these theories of liability under Title IX are “for

                                        conduct” constituting a felony sexual assault. Jane Doe VI’s Title IX claims are for the

                                        University’s alleged failure to act and/or inadequate action with regard to notice she

                                        claims to have provided to the University about Yesner’s conduct. Her claims are of a

                                        similar nature to the negligence theory asserted by the plaintiff in Reasner against OCS

                                        in that they relate to underlying sexual assault but are not claims “for” the sexual assault.

                                        As the claims are not “for conduct” that would constitute felony sexual assault, AS

                                        09.10.065 does not apply. This court should apply the rationale of the Reasner court and

                                        decline to broaden the application of AS 09.10.065 to Title IX claims since they are not

                                        claims “for conduct” constituting a felony sexual assault.

                                                 B.    Motion-Plaintiffs incorrectly rely upon Hernandez v. Baylor
                                                       University, which supports the University’s arguments that their
907.279.8561 / Facsimile 907.276.3108




                                                       pre-harassment and post-harassment claims are time-barred.
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                                 Motion-Plaintiffs mistakenly rely on Hernandez v. Baylor University, 274 F.
         PERKINS COIE LLP




                                         DEFENDANTS’ REPLY TO PLAINTIFFS’ SUR-REPLY
                                         Dutchuk, et al. v. Yesner, et al.                                                    -3-
                                         Case No. 3:19-cv-00136-HRH
                                         147232096.1
                                          Case 3:19-cv-00136-HRH Document 66 Filed 03/06/20 Page 3 of 9
                                        Supp.3d 602 (W.D. Texas 2017) which undermines every one of their remaining

                                        arguments. In Hernandez, a former female student of Baylor University alleged that she

                                        was sexually assaulted by a football player at an off-campus party and brought Title IX

                                        claims against the University football coach and former athletic director. The plaintiff

                                        alleged two types of Title IX claims: (1) that the University was deliberately indifferent

                                        in responding to her claims of sexual assault (referred to as “post-assault” or “post-

                                        harassment claims”); and (2) that the University had actual notice of the threat posed by

                                        the football player and was deliberately indifferent to that threat (referred to as “pre-

                                        assault” or “pre-harassment claims”). Baylor University moved under Rule 12(b)(6) to

                                        dismiss the plaintiff’s pre-assault and post-assault claims as time-barred under the

                                        applicable two-year statute of limitations. The Hernandez court’s analysis supports the

                                        arguments asserted by the University for several reasons.

                                                 First, the Hernandez court properly considered the defendant’s 12(b)(6) motion

                                        asserting a statute of limitations defense. The court correctly noted that “[a] motion to

                                        dismiss may be granted on a statute of limitations defense where it is evident from the

                                        pleadings that the action is time-barred and the pleadings fail to raise some basis for
907.279.8561 / Facsimile 907.276.3108




                                        tolling.” Hernandez at 615 (citing Taylor v. Bailey Tool Mfg.Co., 744 F.3d 944, 945 (5th
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        Cir. 2014)); see also Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir. 1980).
         PERKINS COIE LLP




                                         DEFENDANTS’ REPLY TO PLAINTIFFS’ SUR-REPLY
                                         Dutchuk, et al. v. Yesner, et al.                                                 -4-
                                         Case No. 3:19-cv-00136-HRH
                                         147232096.1
                                          Case 3:19-cv-00136-HRH Document 66 Filed 03/06/20 Page 4 of 9
                                        Contrary to Motion-Plaintiffs’ argument in their sur-reply, this court can decide the

                                        University’s 12(b)(6) Motion to Dismiss because it is evident from the pleadings that

                                        their claims are time-barred.

                                                    Second, to the extent Motion-Plaintiffs’ assert “pre-harassment” claims under

                                        Title IX, their reliance on Hernandez for the argument that these claims are timely is also

                                        misplaced.1 In Hernandez, the court concluded that it was not evident from the pleadings

                                        that the plaintiff’s pre-assault claims were time-barred. The court reached this conclusion

                                        based on facts distinguishable from those here and in so doing the Hernandez court

                                        pointed to facts which support the University’s arguments. In Hernandez, the plaintiff

                                        had been sexually assaulted by another student and the plaintiff had no reason to suspect

                                        that Baylor’s alleged deliberate indifference played a role in her assault. Hernandez at

                                        617 (citing King-White v. Humble Independent School Dist., 803 F.3d 754 (5th Cir.

                                        2015)(holding student’s Title IX claims time-barred in case involving a student allegedly

                                        abused by a teacher because she “knew the teacher was employed by the school, knew of

                                        the abuse, and knew the school had failed to stop the abuse - which at the least would


                                        1
                                         It is not apparent on the face of the complaint whether the plaintiffs assert pre-assault
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        claims. The University does not by this pleading or its arguments here, concede that such
     Anchorage, AK 99501-1981




                                        a claim exists or that they have properly pled such claims. Rather, the University
                                        addresses pre-assault claims under Hernandez for the purpose of demonstrating that if
         PERKINS COIE LLP




                                        such claims are pled, they are time-barred.



                                            DEFENDANTS’ REPLY TO PLAINTIFFS’ SUR-REPLY
                                            Dutchuk, et al. v. Yesner, et al.                                               -5-
                                            Case No. 3:19-cv-00136-HRH
                                            147232096.1
                                             Case 3:19-cv-00136-HRH Document 66 Filed 03/06/20 Page 5 of 9
                                        have led a reasonable person to investigate further.”)) Conversely here, the Motion-

                                        Plaintiffs’ Title IX claims lie against a professor who they knew was employed by the

                                        University. Their complaint alleges that he sexually harassed them prior to May 14,

                                        2017. The Motion-Plaintiffs also allege that they had sufficient information prior to

                                        May 14, 2017, to suspect that he also sexually harassed others.

                                                 The Motion-Plaintiffs’ complaint is replete with allegations that Professor Yesner

                                        sexually harassed, more than once, and over a period of time, and that the University was

                                        aware of and deliberately indifferent to it. They cannot claim that they had no notice of

                                        conduct that would have prevented their harassment:

                                                  Dutchuk alleges that in 2016, after reporting Yesner’s sexual harassment, she

                                                       was told to switch advisors (Docket No. 47 at ¶ 17) and was told by University

                                                       personnel that it was “David being David.” Id. at ¶ 24. Dutchuk also alleges

                                                       that Yesner made sexually suggestive comments to her back in 2010. ¶ 44

                                                  Wells alleges that she and others were sexually harassed by Yesner in 2013,

                                                       2014, and 2015. Id. at ¶¶ 100 - 104.

                                                  Johnson alleges that she knew of an unspoken rule that females should not put
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                                       themselves in a position of being alone with Yesner. ¶ 120.
     Anchorage, AK 99501-1981




                                                  Jane Doe VI alleges harassment from Yesner began in 1989 and continued for
         PERKINS COIE LLP




                                         DEFENDANTS’ REPLY TO PLAINTIFFS’ SUR-REPLY
                                         Dutchuk, et al. v. Yesner, et al.                                                    -6-
                                         Case No. 3:19-cv-00136-HRH
                                         147232096.1
                                          Case 3:19-cv-00136-HRH Document 66 Filed 03/06/20 Page 6 of 9
                                                       years. ¶ 127.

                                                 From the face of the complaint, Motion-Plaintiffs each allege conduct by Yesner

                                        that should have put them on notice to further investigate a potential claim against him

                                        and the University before May of 2017.

                                                 Third, Motion-Plaintiffs’ post-harassment claims under Title IX are likewise time-

                                        barred and the Hernandez decision supports this conclusion as well. The Hernandez

                                        court pointed to the fact that the plaintiff knew of her post-injury reporting, that Baylor

                                        failed to intervene, and knew the university had actual knowledge of her assault prior to

                                        the time period for filing a claim under Title IX. As the University argued at Docket 54

                                        and 58 with citation to the complaint, Motion-Plaintiffs’ Title IX claims are based on

                                        Yesner’s harassment and the University’s alleged indifference to it prior to May 14, 2017.

                                        Thus, their claims based on post-harassment or post-reporting conduct by the University

                                        are time-barred.

                                                 Lastly, the Motion-Plaintiffs’ incorrectly rely on Hernandez for the argument that

                                        an investigation report supports tolling of the statute of limitations on equitable estoppel

                                        and fraudulent concealment grounds. Motion-Plaintiffs inexplicably argue that they did
907.279.8561 / Facsimile 907.276.3108




                                        not know that they had been harassed or sexually assaulted until an investigation report
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        issued in March 2019. Their sur-reply conflates the interview by President Johnsen and
         PERKINS COIE LLP




                                         DEFENDANTS’ REPLY TO PLAINTIFFS’ SUR-REPLY
                                         Dutchuk, et al. v. Yesner, et al.                                                   -7-
                                         Case No. 3:19-cv-00136-HRH
                                         147232096.1
                                          Case 3:19-cv-00136-HRH Document 66 Filed 03/06/20 Page 7 of 9
                                        incorrectly asserts that comments made in the interview were in specific response to the

                                        present lawsuit. The interview does not support a tolling argument.

                                                 As in Hernandez, the Motion-Plaintiffs rely on an investigation report in arguing

                                        that the University failed to inform them of the law. The Hernandez court expressly

                                        rejected such an argument because alleged concealment of the law cannot provide a basis

                                        for tolling under a fraudulent concealment theory. Likewise, the Motion-Plaintiffs’

                                        equitable estoppel theory fails because they cannot claim that they did not know of the

                                        conduct that forms the basis of their complaint. The complaint contains allegations of

                                        alleged sexual harassment/assault that they knew of and claim to have reported, all of

                                        which occurred prior to May 14, 2017. It defies logic for Motion-Plaintiffs to assert in

                                        their complaint more than 100 paragraphs of actions undertaken by Yesner directly

                                        toward them and now claim that they did not know that they were sexually harassed. The

                                        complaint alleges full knowledge and understanding of the facts that support their claims,

                                        and the 2019 investigation report did not reveal concealed facts that will now resurrect

                                        claims they could have and should brought prior to the statute of limitations.

                                        II.      CONCLUSION
907.279.8561 / Facsimile 907.276.3108




                                                 The Motion-Plaintiffs’ sur-reply provides the court with no new persuasive
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        arguments, and the University asks that the court dismiss their untimely Title IX claims.
         PERKINS COIE LLP




                                         DEFENDANTS’ REPLY TO PLAINTIFFS’ SUR-REPLY
                                         Dutchuk, et al. v. Yesner, et al.                                                 -8-
                                         Case No. 3:19-cv-00136-HRH
                                         147232096.1
                                          Case 3:19-cv-00136-HRH Document 66 Filed 03/06/20 Page 8 of 9
                                                  DATED: March 6, 2020.

                                                                               PERKINS COIE LLP

                                                                               s/Danielle M. Ryman
                                                                               Danielle M. Ryman, Alaska Bar No. 9911071
                                                                               PERKINS COIE LLP
                                                                               1029 West Third Avenue, Suite 300
                                                                               Anchorage, AK 99501-1981
                                                                               Telephone: 907.279.8561
                                                                               Facsimile: 907.276.3108
                                                                               Attorneys for Defendants
                                                                               UNIVERSITY OF ALASKA BOARD OF
                                                                               REGENTS AND UNIVERSITY OF ALASKA
                                                                               SYSTEM


                                                                   CERTIFICATE OF SERVICE
                                        I hereby certify that on March 6, 2020 I filed a true and correct copy of the foregoing
                                        document with the Clerk of the Court for the United States District Court – District of
                                        Alaska by using the CM/ECF system. Participants in Case No. 3:19-cv-00136-HRH who
                                        are registered CM/ECF users will be served by the CM/ECF system.

                                        s/ Danielle M. Ryman
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                         DEFENDANTS’ REPLY TO PLAINTIFFS’ SUR-REPLY
                                         Dutchuk, et al. v. Yesner, et al.                                              -9-
                                         Case No. 3:19-cv-00136-HRH
                                         147232096.1
                                          Case 3:19-cv-00136-HRH Document 66 Filed 03/06/20 Page 9 of 9
